 228DECISIONSOF NATIONAL LABOR RELATIONS BOARDdraftingroom, 15 but excluding all other salaried clericalemployees, chemists in the main laboratory, salaried truck-drivers, employees listed on the Employer's exemptlist andtheir successors, guards, and supervisors as defined in the Act,constitute a unit appropriate for purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.)15As already stated, the unit placement of these employees is subject to redeterminationin case of challenges to their ballots.SUPERIOR SLEEPRITE CORPORATIONandDIE & TOOLMAKERS LODGE NO. 113, INTERNATIONAL ASSOCIATIONOF MACHINISTS, Petitioner. Case No. 13-RC-3364. July21, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Richard B.Simon, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three -member panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce, within the meaningof the Act.2.The labor organizations involved claim to representemployees of the Employer.3.A question affectingcommerce existsconcerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.The Employer and the Intervenor, Mattress, Spring & BeddingWorkers Union, Local No. 185, AFL, contend, without merit,that no question concerning representation was raised by thePetitioner because it did not effectively demand recognition ofthe Employer before filing its petition. The filing of the petitionitself constitutes a sufficient demand.1 Moreover, the Employerstipulated that it would decline the Petitioner's demand if itwere made at the hearing.The Employer further contends that the contract is a bar"when tied up with other facts in thiscase." The contract inquestion was made effective for a period of about 1 year, untilMay 31, 1953, and for yearly periods thereafter, unless eitherparty gave notice 60 days before expiration of a desire toamend, change, or terminate the contract. By letter dated'See American Fruit Growers, Inc , 101 NLRB 740.106 NLRB No 57. SUPERIOR SLEEPRITECORPORATION229May 11, 1953, the Petitioner requested recognition of theEmployer, and on May 12, 1953, filed the petition herein.Neither the Employer nor the Intervenor contends that thecontract is a bar by virtue of the automatic renewal of thecontract and the untimely filing of the petition.Although noevidence was introduced t the hearing that notice under thecontract was given by either of the contracting parties whichwould operate to prevent automatic renewal of the contract,it appears in the record that these parties had been negotiatinga new contract in the period preceding May 31, 1953,and thatthe new contract had not been executed before the filing of thepetition.As no issue was raised or litigated that the contractwas automatically renewed,we find in these circumstancesthat the contract does not constitute a bar to a present deter-mination of representatives.4.The Petitioner seeks to sever from the existing produc-tion and maintenance unit separate units of employees at theEmployer's Chicago, Illinois, plant:(1)All to6lroom em-ployees and experimental employees,and (2)allmachinerepairmen in the maintenance department.The Employer andthe Intervenor oppose the units sought on the ground that theyare inappropriate.In the Employer's toolroom there are five employees, whoare separately located and supervised. These employees workon tools, jigs,and fixtures for the Employer,and all operate,or are qualified to operate,the machine precision tools in thetoolroom,e.g., lathes,grinders,and milling machine.They arepaid a straight hourly rate,as distinguished from the productionemployees who are paid on a piece-rate basis.The wage ratesfor the classification of toolmaker, as provided in the Inter-venor's contract,are the highest in the plant.There is noapprenticeship training program conducted by the Employer.However, the record shows that fully experienced and skilledemployees for the toolroom are hired by the Employer directlyfrom outside the plant,or employees are trained on the job.There was general testimony on the part of the Employer thatthe Employer"uses minimum requirements of a toolroom,"and does not call for "high precision work."There are two experimental employees sought by the Peti-tioner to be included with the toolroom employees.They func-tion,under the engineering department,indesigning anddeveloping new and improved parts for manufacture by theEmployer,and dissemble and reconstruct parts already pro-duced for testing and comparison purposes.Their duties alsoinvolve the construction of models for new parts.The experi-mental employees work with machinist hand tools and operate,when necessary,themachine precision tools in the toolroom.Itisapparent from the record that these employees wereselected by the Employer for their mechanical versatility andhave long experience in modelmaking and machinist work.There are five machine repairmen,under the maintenancedepartment,whom the Petitioner seeks to represent separately.The other employees in the maintenance departments are 230DECISIONSOF NATIONAL LABOR RELATIONS BOARDjanitors,elevator operators,and boilerroom employees. Themachine repairmen spend most of their time around the plantinstalling,repairing,andmaintainingtheEmployer'sma-chines and equipment.As indicated in the record, these em-ployees have had long experience in their trade, with theexception of 1 "learner,"who has been employed in thiscapacity for 2z years.In our opinion,the record sufficiently establishes that all theemployees in the three categories sought by the Petitioner arehighly skilled craftsmen performing related machinist func-tions.That a single unit of these employees would be appro-priate for severance purposes is amply demonstrated in thenumerous Board cases in which craft units have been establishedof toolmakers grouped with machinists or machine repairmen,including modelmakers or experimental employees, of the samegeneral type as are herein involved.2However, as noted, thePetitioner has requested two units of these employees. In thecircumstances of this case,we do not believe there is a suffi-cient distinction in craft and skill between the toolroom andexperimental employees on the one hand, and the machinerepairmen on the other,to warrant their severance as separateappropriate units.We find rather that the two groups comprisea single craft in the Employer's operations,and that theirestablishment as separate units would therefore operate tosplit the craft into two untenable segments, in derogation ofBoard policy.'Consistent with the foregoing, we shall direct that an electionbe held among the employees in a single voting group, as setforth below. These employees, we find, may constitute anappropriate unit for collective-bargaining purposes,dependingupon the results of the election.However, as our unit determina-tion is at variance with the request of the Petitioner, we shallpermit the withdrawal of the petition upon timely request to theRegional Director. The voting group shall consist of:All toolroom employees,experimental employees,and ma-chine repairmen at the Employer'sChicago,Illinois,plant,excluding office clerical employees, professional employees,guards, and supervisors as definedin the Act.If a majority vote for the Petitioner they shall be taken tohave indicated their desire to constitute a separate appropriateunit,and the Regional Director conducting the election directedherein is instructed to issue a certification of representativesto the Petitioner for the unit described above, which the Board,under such circumstances,finds to be appropriate for purposesof collective bargaining.In the event a majority vote for theIntervenor, the Board finds that they remain appropriately a2 See, e g., Toledo ScaleCompany, 101 NLRB 851; GeneralElectricCompany, 101 NLRB1341;The StandardRegisterCo., 100 NLRB981;Wagner Electric Corporation,99 NLRB815;BellTelephone Laboratories,Inc, 94NLRB 1559;American Seating Company, 85NLRB 269.3See Douglas AircraftCo., Inc., 101 NLRB515;International HarvesterCompany,McCormick Works, 92 NLRB 1504; cf.,Westinghouse Electric Corporation,101 NLRB 441. LOCALNO. 63231part of the existing unit, and the Regional Director will issuea certification of results of election to such effect.[Text of Direction of Election omitted from publication.].LOCAL NO. 63, UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, AFL, AND KENNETH PEARLandELVIN G. JACOB AND DELVYN SMITH and J. L. WROAN,SR. AND J. L. WROAN, JR., d/b/a J. L. WROAN & SON, apartnership,et al.,Parties to a Contract.Cases Nos. 13-CB-187 and 13-CB-191. July 21, 1953DECISION AND ORDEROn April 8, 1953, Trial Examiner Robert L. Piper issued hisIntermediate Report in the above-entitled proceeding, findingthat the Respondents had engaged in and were engaging incertain unfair labor practices and recommending that theycease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondents filed exceptions to theIntermediate Report and supporting briefs.The Board' has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions, thebriefs,and the entire record in these cases,'and herebyadopts the findings, conclusions, and recommendations of theTrial Examiner with the following modifications.1.In accord with the Trial Examiner, we find that the Re-spondents violated Section 8 (b) (2) and 8 (b) (1) (A) of the Act.However,our finding is based solely upon the renewal, en-forcement, and continued existence of a collective-bargainingcontract between the Respondent Union and the Contractors ofBloomington-Normal, which contains a provision requiringthe Contractors of Bloomington-Normal to employ only mem-bers of, or applicants for membership in, the Respondent Unionwho secure working cards from it.'2.The Trial Examiner also found that the Respondentsviolated Section 8 (b) (2) of the Act by refusing to grant work-ing cards to Smith and Jacob, thereby attempting to cause andcausing contractorJ.L.Wroan, Sr. and J. L. Wroan, Jr.,d/b/a J. L. Wroan & Son, a partnership, et al., hereinaftercalledWroan, discriminatorily to refuse to hire them. Wedisagree.1 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [MembersHouston, Murdock, and Peterson].2 The Respondents' request for oral argument is hereby denied as the record and the briefs,in our opinion, adequately present the issues and the positions of the parties.3 Philadelphia Iron Works, 103 NLRB 596.106 NLRB No. 46.